AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet |

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA } JUDGMENT IN A CRIMINAL CASE
v. )
JOSEPH BAGAGLIA Case Number: 19 Cr. 342 (LGS)
USM Number: 86491-054
) Clay Hubbard Kaminsky
) Defendant's Attorney - -
THE DEFENDANT:
vi pleaded guilty to count(s) 2
CL) pleaded nolo contendere to count(s)
which was accepted by the court.
C] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 2252A(a)(2) Receipt and Distribution of Child Pornography 12/18/2018 2
(B), (b)(1), and 2
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
C1 The defendant has been found not guilty on count(s)
(J Count(s) 1,3, and 4 O is Mi are dismissed on the motion of the United States.

 

_, Itis ordered that the defendant must notify the United States attorney for this district within 30 dave of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

5/6/2021

Date of Imposition of Judgment

USDC SDNY Li wt wD
DOCUMENT igitatdre OF Judge fee
ELECTRONICALLY FILED

DOC #:
DATE FILED:_ 5/6/2021 Hon. Lorna G. Schofield, United States District Judge

 

 

Name and Title of Judge

5/6/2021

 

Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment — Page 2. __—icof t

 

DEFENDANT: JOSEPH BAGAGLIA
CASE NUMBER: $19 Cr. 342 (LGS)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

60 Months

| The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that the defendant is housed at FCI Fort Dix or a facility as close as possible to the New York
Metropolitan area with a setting appropriate for a person with Autism Spectrum Disorder Level 2. The location
recommendation is to facilitate family visitation. The Court further recommends that the defendant participate in safety
training to reduce his risk of abuse and manipulation in prison.

C1] The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
LI at O am. Ol pm. on
CJ as notified by the United States Marshal.

 

W| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[Mf before 2 p.m. on 6/21/2021
C1 as notified by the United States Marshal.

 

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 3 — Supervised Release

 

Judgment—Page 3 of t

DEFENDANT: JOSEPH BAGAGLIA
CASE NUMBER: 19 Cr. 342 (LGS)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

5 Years

Sake

T

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
W) The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
C0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check ifapplicable)

1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

CJ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 4 of f

 

DEFENDANT: JOSEPH BAGAGLIA
CASE NUMBER: 19 Cr. 342 (LGS)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

atrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7, You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11, You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

At

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of 7

DEFENDANT: JOSEPH BAGAGLIA
CASE NUMBER: 19 Cr. 342 (LGS)

SPECIAL CONDITIONS OF SUPERVISION

4. The defendant shall perform 200 hours of community service as directed by the probation officer.

2. The defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the defendant. Failure to
submit to a search may be grounds for revocation of release. The defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition. Any search shall be conducted at a reasonable time and
in a reasonable manner.

3. The defendant shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or
monitor all activity on any computer(s), automated service(s), or connected devices that the defendant will use during the
term of supervision and that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is
authorized to install such applications or software. Tampering with or circumventing the U.S. Probation Office's monitoring
capabilities is prohibited. To ensure compliance with the computer monitoring condition, the defendant shall allow the
probation officer to conduct initial and periodic unannounced examinations of any Device(s) that are subject to monitoring.
The defendant shall notify any other people who use the Device(s) that it is subject to examination pursuant to this
condition. The defendant shall provide the U.S. Probation Office advance notification of planned use of any Device(s), and
shall not use any Device(s) without approval until compatibility (i.e., software, operating system, email, web-browser) is
determined and installation is completed. Applications for Defendant's Device(s) shall be approved by the U.S. Probation
Office once the Probation Office ensures compatibility with the surveillance/monitoring application or software. Websites,
chatrooms, messaging, and social networking sites shall be accessed via the Device(s) web browser unless otherwise
authorized. The defendant shall not create or access any internet service provider account or other online service using
someone else's account, name, designation or alias. The defendant shall not utilize any peer-to-peer and/or file sharing
applications without the prior approval of his probation officer. The use of any Device(s) in the course of employment will
be subject to monitoring or restriction as permitted by the employer.

4. The defendant shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment
and/or outpatient mental health treatment program approved by the U.S. Probation Office. The defendant shall abide by
all rules, requirements, and conditions of the sex offender treatment program(s), including submission to polygraph testing
and refraining from accessing websites, chatrooms, instant messaging, or social networking sites to the extent that the sex
offender treatment and/or mental health treatment program determines that such access would be detrimental to his
ongoing treatment. The defendant shall not view, access, possess, and/or download any pornography involving adults
unless approved by the sex-offender specific treatment provider. The defendant shall waive his right of confidentiality in
any records for mental health assessment and treatment imposed as a consequence of this judgment to allow the U.S.
Probation Office to review the course of treatment and progress with the treatment provider. The defendant shall
contribute to the cost of services rendered based on his ability to pay and the availability of third-party payments. The
Court authorizes the release of available psychological and psychiatric evaluations and reports, including the presentence
investigation report, to the sex offender treatment provider and/or mental health treatment provider.

5. The defendant shall not have deliberate contact with any child under 18 years of age, unless approved by the U.S.
Probation Office. The defendant shall not loiter within 100 feet of places regularly frequented by children under the age of
18, such as schoolyards, playgrounds, and arcades. The defendant shall not view and/or access any web profile of users
under the age of 18. This includes, but is not limited to, social networking websites, community portals, chat rooms or
other online environment(audio/visual/messaging), etc. which allows for real time interaction with other users, without prior
approval from your probation officer.

6. The defendant is restricted from viewing, accessing, possessing, and/or downloading any sexually explicit material
involving minors, including those created via the method of morphing or other image creation format. The defendant shall
not view or possess any "visual depiction" (as defined in 18 USC 2256), including any photograph, film, video, picture, or
computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of "sexually
explicit conduct" by a minor under the age of 18.

7. The defendant shall be supervised by the district of residence.

8. The defendant shall provide the probation office with access to any financial information.

9. The defendant shall participate in training on internet safety and use of social media.

40. The defendant shall have sexuality training geared for persons with autism spectrum disorder, for example with the
Alternative Choices psychological practice in Philadelphia.

41. The defendant shall have vocational training, and if possible a job coach on site to assist in his understanding of
workplace expectations and social behavior.

42. The defendant shall participate in mental health treatment with a clinician familiar with autism spectrum disorder.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of f
DEFENDANT: JOSEPH BAGAGLIA
CASE NUMBER: 19 Cr. 342 (LGS)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $ WAIVED
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
C] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately reper vioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664 i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS § 0.00 $ 0.00

C_ Restitution amount ordered pursuant to plea agreement $

(The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(_ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe [J fine (1 restitution.

C) theinterest requirement forthe 1] fine (J restitution is modified as follows:

* Amy, Vicky, and ney Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299,
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22, . .

*#* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 7 of i
DEFENDANT: JOSEPH BAGAGLIA
CASE NUMBER: 19 Cr. 342 (LGS)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A | Lumpsum payment of $ 100.00 ___ due immediately, balance due

L) notlaterthan or
Mi inaccordancewith (] C, 7 D, (J E,or WF below; or

 

B (1 Payment to begin immediately (may be combined with LIC, LJ D,or (CIF below); or
C (©) Paymentinequal (e.g., weekly, monthly, quarterly) installments of $ - over a period of
(e.g., months or years), to commence ____ (e.g. 30 or 60 days) after the date of this judgment; or
D (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.z., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F WZ Special instructions regarding the payment of criminal monetary penalties:
See separate order of forfeiture.

Unless the court has expressly ordered otherwise, ifthis THES imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C1] Joint and Several

Case Number / .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

1 The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

C1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, ?) restitution piel (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
